PER CURIAM:
Stanley M. Grabill, Jr., appeals the district court’s order granting Corizon, Incorporated’s motion to dismiss and dismissing the complaint for failing to sufficiently comply with Md.Code Ann., Cts. & Jud. Proc. § 3-2A-04(b). We have reviewed the record and the district court’s memorandum, and affirm for the reasons cited by the district court. Grabill v. Corizon, Inc., No. 1:13-CV-00039-JKB (D.Md. Aug. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.